
	
		II
		110th CONGRESS
		1st Session
		S. 2336
		IN THE SENATE OF THE UNITED STATES
		
			November 13, 2007
			Mrs. Murray (for herself
			 and Ms. Cantwell) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To designate the Port Angeles Federal Building in Port
		  Angeles, Washington, as the Richard B. Anderson Federal
		  Building.
	
	
		1.Richard B. Anderson Federal
			 Building
			(a)DesignationThe Federal building located at 138 West
			 First Street, Port Angeles, Washington, shall be known and designated as the
			 Richard B. Anderson Federal Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the Federal building
			 referred to in subsection (a) shall be deemed to be a reference to the
			 Richard B. Anderson Federal Building.
			
